COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              No.  08-05-00065-CV
                                                                              )
IN RE:  ROSE SERRANO and JULIAN               )                   AN ORIGINAL
SERRANO                                                           )
                                                                              )     PROCEEDING IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
 
 
OPINION
ON PETITION FOR WRIT OF MANDAMUS
 
Relators, Rosa
Serrano and Julian Serrano, asks this Court to issue a writ of mandamus
against the Honorable William E. Moody, Judge of the 34th District Court of El
Paso County.   Mandamus will lie only to
correct a clear abuse of discretion.  Walker
v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig.
proceeding).  Moreover, there must be no
other adequate remedy at law.  Id.  Based on the record before us, we are unable
to conclude that Respondent clearly abused his discretion or that Relators have no other adequate remedy.  Accordingly, we deny mandamus relief.  See Tex.R.App.P. 52.8(a).
 
 
February
17, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.